Citation Nr: 1522506	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  11-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of two months and two days.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to June 2005.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in March 2011.  In March 2011, the Veteran filed her Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In March 2015, the Veteran was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with her paper claims file. 


FINDINGS OF FACT

1.  In June 2005, the Veteran filed an original application for VA education benefits.  On that application, the Veteran selected to receive MGIB (Chapter 30) educational benefits.  The Veteran was awarded these benefits.  

2.  In April 2010, the Veteran applied for educational benefits under the Post-9/11 GI Bill, effective from May 25, 2010, which included an irrevocable election of Post-9/11 GI Bill benefits (Chapter 33) in lieu of benefits under Chapter 30.

3.  In April 2010, VA processed the Veteran's application for educational benefits and issued a Certificate of Eligibility for the Post-9/11 GI Bill at a rate of 100 percent benefit level with three months of entitlement, effective May 25, 2010.  

4.  In June 2010, VA awarded Chapter 30 benefits for enrollment at the University of Phoenix from April 6, 2010, to May 4, 2010. 

5.  The Veteran's Chapter 30 benefits were converted to Chapter 33 benefits, and as of May 25, 2010, the Veteran had two months and two days of Chapter 33 benefits remaining.


CONCLUSION OF LAW

Entitlement to educational assistance in excess of two months and two days under Chapter 33 (the Post-9/11 GI Bill) is not shown.  38 U.S.C.A. §§ 3301-24, 3695 (West 2014); 38 C.F.R. §§ 21.4020, 21.9550 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As will be explained below, under the circumstances of this case there is no legal basis upon which the claimed benefits may be awarded and the Veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, because the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts is dispositive in a matter, no action is necessary under the VCAA.  Manning v. Principi, 16 Vet. App. 534 (2002).

Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C. Chapter 33.  38 C.F.R. § 21.9550(a) (2014).  An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1) (2014).  An individual, who as of August 1, 2009, was eligible under 38 U.S.C. Chapter 30, had not used any entitlement under that program, was making contributions towards Chapter 30, or was a servicemember who would have been eligible for Chapter 30 if he or she had not declined participation, will receive 36 months of entitlement under Chapter 33.  38 C.F.R. § 21.9550(b)(2) (2014).  

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:  (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the Montgomery GI Bill (MGIB); (iii) The date the individual wants the election to be effective; and, (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2).

In June 2005, the Veteran filed an original application for VA education benefits.  On that application, the Veteran selected to receive MGIB (Chapter 30) educational benefits.  Prior to filing her application, the Veteran received counseling on the MGIB in February 2005.  The Veteran was awarded these benefits.  This fact is not in dispute.

In July 2009, the Veteran applied for educational benefits under Chapter 33, the Post-9/11 GI Bill program, in lieu of benefits under Chapter 30, by completing and submitting a VA Form 22-1990.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  That same month, the Veteran then withdrew this application, stating that she wanted to exhaust her benefits under MGIB first, as she only had 11 months of benefits left.

In April 2010, the Veteran again applied for educational benefits under Chapter 33, the Post-9/11 GI Bill program, effective on May 25, 2010, in lieu of benefits under Chapter 30, by completing and submitting a VA Form 22-1990.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.

In April 2010, VA processed the Veteran's application for educational benefits and issued a Certificate of Eligibility for the Post-9/11 GI Bill at a rate of 100 percent benefit level with three months of entitlement, effective May 25, 2010.  The Chapter 33 Eligibility Calculator lists that the Veteran had already used 33 months of eligibility under Chapter 30, and only had 3 months left.  Thus, since the Veteran still had benefits remaining under Chapter 30 when she converted these benefits to Chapter 33, she only received the amount of time remaining under the Chapter 30 entitlement (i.e., 3 months).  

The Veteran then enrolled at the University of Phoenix.  In May 2010, VA received the Veteran's Enrollment Certification form, which indicated that she had been enrolled for 3 credit hours for the term from April 6, 2010, to May 4, 2010.  

In June 2010, VA processed this enrollment under Chapter 30 since the Veteran requested May 25, 2010, as her election date for the change from Chapter 30 to Chapter 33.  Upon processing this enrollment, the Veteran was left with two months and two days of entitlement.  The two months and two days of entitlement under Chapter 30 were then converted into Chapter 33 benefits for the Veteran, effective May 25, 2010.

In July 2010, VA received the Veteran's Enrollment Certification form, which indicated that she had been enrolled for 3 credit hours for each term from June 3, 2010, to July 1, 2010, and from July 14, 2010, to August 11, 2010.  

In July 2010, VA processed the enrollments from June 3, 2010, to July 1, 2010, and from July 14, 2010, to August 11, 2010, under Chapter 33.  Upon processing this enrollment, the Veteran had exhausted all of her educational benefits.  In a July 2010 administrative decision, the Veteran was informed that these enrollments had been paid and that the Veteran did not have any more benefits available, effective August 11, 2010.

In September 2010, VA received the Veteran's Enrollment Certification form, which indicated that she had been enrolled for 3 credit hours from August 18, 2010, to September 15, 2010.  VA denied this enrollment in September 2010 as the Veteran had exhausted all of her benefits under Chapter 33.  The Veteran was informed of this action in an administrative decision dated in October 2010.  The current appeal stemmed from that October 2010 decision.

The Veteran, in her December 2010 NOD, stated that she was advised by a VA representative and the financial counselor at her school to use the rest of her GI Bill benefits first (Chapter 30) and then she would be able to get 12 months of additional benefits under the post-9/11 GI bill (Chapter 33).  In her NOD, the Veteran stated that using her GI Bill benefits (Chapter 30) was stressful for her, since the processing of payments took too long.  Thus, the Veteran chose to switch her benefits from Chapter 30 to Chapter 33 before she had exhausted all of her benefits under Chapter 30.  In her NOD, the Veteran recognized that she had two months of benefits remaining under Chapter 30; however, the Veteran thought she would lose those 2 months under Chapter 30 in exchange for 12 months under Chapter 33.  

The record correctly shows that the Veteran had two months and two days of Chapter 30 benefits remaining as of May 25, 2010.  As noted above, the law specifically provides that an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1) (2014).  The Veteran had two months and two days of Chapter 30 benefits remaining at the time of her irrevocable effective date (May 25, 2010) for receiving Chapter 33 benefits.  Thus, the Veteran may only receive two months and two days of entitlement to benefits under Chapter 33.  As of August 11, 2010, the Veteran had exhausted all of her educational benefits under Chapter 33.  Id.

The Board is sympathetic to the Veteran's claim and her financial hardships while seeking to obtain further education as the Veteran explained in detail at the Board hearing.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA and neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a); see Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that "the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met").  Thus, the Veteran's claim of entitlement to educational assistance in excess of two months and two days under the Post-9/11 GI Bill must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of two months and two days is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


